Title: To James Madison from Thomas Jefferson, 9 November 1803
From: Jefferson, Thomas
To: Madison, James



Th: J. to mr. Madison.
Nov. 9. 1803.
I inclose you Clarke’s memoranda. The following articles seem proper for Executive attention.
An instrument vesting in the Collector of Natchez the powers of the Administrator, Treasurer & Contador.


Instructions to Claiborne
to suppress useless offices



to remove any existing officers.



to appoint others.



It would be well these could go by next post.
Would it not be well to send in what documents we have, and furnish what is not yet prepared, as well as what may come hereafter in a supplementary way from time to time as received.
 

   
   FC (DLC: Jefferson Papers). FC is a letterpress copy.



   
   For the enclosures, see JM to Jefferson, 5 Nov. 1803, n. 1.



   
   Contador: accountant.


